Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ayhan Mertogul on 11/08/2021.

The application has been amended as follows: 
In claim 1, right before the final period on the last line, please insert “, wherein the gap is unfilled and wherein the gap is horizontally between an outer sidewall of the etch stop layer and the source, with respect to an upper surface of the substrate” to add an additional limitation to the end of the claim.  

In claim 15, right before the final period on the last line, please insert “, wherein the gap is unfilled and wherein the gap is horizontally between an outer sidewall of the etch stop layer and the source, with respect to an upper surface of the substrate” to add an additional limitation to the end of the claim. 

The office notes for the applicant that if there are any formal issues the applicant has with these amendments an amendment after allowance can be filed.  




DETAILED ACTION
Claims 1 and 4-14 are allowable. The restriction requirement between groups , as set forth in the Office action mailed on 01/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/15/2021 is withdrawn.  Claims 15-18, directed to methods of making semiconductor devices are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
1.	Claims 1 and 4-18 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“wherein the gap is unfilled and wherein the gap is horizontally between an outer sidewall of the etch stop layer and the source, with respect to an upper surface of the substrate”


”wherein the gap is unfilled and wherein the gap is horizontally between an outer sidewall of the etch stop layer and the source, with respect to an upper surface of the substrate”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method include: 
a.  a specific gap that is unfilled wherein the gap is horizontally between an outer sidewall of a specific etch stop layer and a specific source, with respect to an upper surface of a specific substrate.  
b. a specific gap that is unfilled wherein the gap is horizontally between an outer sidewall of a specific etch stop layer and a specific source, with respect to an upper surface of a specific substrate.

As to claim 1 (mirrored in claim 15), the prior art of record does not show the limitation “wherein the gap is unfilled and wherein the gap is horizontally between an outer sidewall of the etch stop layer and the source, with respect to an upper surface of the substrate” in the overall context of the claim.  The old primary reference and the references cited herewith are likely the closest art of record and here the office notes that there are no references which show these very specific relations between parts and features of parts.  Further the office notes that there does not appear to be any prior art available to the office that would be all that close to suggesting a change or substitution be made to the reference such that it would be considered reasonably obvious under 35 U.S.C 103 to one of ordinary skill in the art.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/GRANT S WITHERS/Primary Examiner, Art Unit 2891